Citation Nr: 1441076	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  10-33 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1990 to December 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In June 2011, the Board remanded the case for further development.  


REMAND

Although the Board regrets the additional delay, further development is necessary before a decision on the claim on appeal can be made.

In an August 2014 statement, the Veteran indicated that he underwent a total left knee replacement in July 2014 and was hospitalized for inpatient rehabilitation.  The Veteran requested the award of temporary total disability compensation for the left knee disability.  Therefore, the Board cannot adjudicate the current appeal until all the relevant new medical evidence related to this surgery is obtained.

In addition, the Veteran's last VA examination for a left knee disability took place in June 2011.  The Veteran underwent a VA examination for peripheral nerve damage associated with the left knee disability in June 2014, but that examination did not assess the then-current state of his knee.  The Board finds that a new VA examination is necessary to address the post-surgery and post-rehabilitation state and the current symptomatology of the Veteran's left knee disability.  That examination should also address any neurological manifestations of the Veteran's left knee disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).
  
Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all medical records from the Bay Pines VA Healthcare System and the North Florida/South Georgia Veterans Health System not yet in the file, to include records of a July 2014 left knee surgery at the Bay Pines VA Medical Center (VAMC) and inpatient rehabilitation, at the James A. Haley VAMC.

2.  Adjudicate the claim for temporary total disability connected with his July 2014 left knee disability surgery and the related convalescence period.

3.  Then, schedule the Veteran for a VA orthopedic examination to determine the current severity of the left knee disability.  The examiner must review the claims file and must note that review in the report.  The examination report should set forth all current complaints, findings, and diagnoses.  The report should include range of motion findings, instability findings, and should state whether ankylosis is present.  The report should address any pain on motion, fatigability, incoordination, excess motion, weakened motion, or limited motion and should state any additional functional impairment, particularly on repetitive motion or with flare-up.  If weakness or painful motion is found, the examiner should specify the severity and frequency of those symptoms.  The examiner should also state how the Veteran's left knee disability impacts his activities of daily living, including his ability to obtain and maintain employment.  Finally, the examiner should discuss any neurological manifestations of the Veteran's left knee disability, including stating whether or not there is any neurological disability associated with the knee disability.   

4.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

